Dewey, J.
Indictment for assault and battery. The defendant pleaded in abatement that one of the grand jurors who preferred the bill, and who had been selected as a talesman, was not a householder or freeholder. The state demurred; the demurrer was overruled, and the defendant discharged.
The Circuit Court was correct in sustaining the plea. The statute regulating the mode of summoning grand and *76petit jurors, requires that the jurors be selected from the list of taxable persons, and that they be good reputable freeholders or householders of the proper county. Rev. Code, 1831, p. 291. A talesman is such a person as is qualified to be on the original panel.
TY. Quarles, for the state.
T. J. Evans, for the defendant.
If a grand juror lack any of the qualifications required by the statute, it is a good cause of challenge ; or the defendant, before issue joined, may plead the objection in avoidance. Vattier v. The State. 4 Blackf. 73.—1 Chitt. C. L. 308.—Bac. Abr. tit. Juries A.

Per Curiam.

The judgment is affirmed.